DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Other prior art
Lee (US-20130336299) at [0065]: load variability leading to RRC updates

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 7, 21, 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Independent Claims
Claim 1, 7, 21, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US-20180132274) in view of Wang (US-20160119940), Chou (US-20130250828).
 performed by a user equipment (UE) in a wireless communication system, the method comprising: receiving, from a base station, a radio resource control (RRC) message including information on a plurality of scheduling request (SR) configurations, wherein each of the plurality of SR configurations includes a corresponding prohibit timer for SR transmission (fig.7, [0068-70]: UE2 receives SR prohibit timer via RRC at s210); … ; and transmitting, to the base station, an SR based on the SR configuration among the plurality of SR configurations ([0070]: UE2 performs SR transmission to eNB at s231).
Lee may not explicitly teach plurality of SR configurations.  However, Chou teaches plurality of SR configurations (abstract).
Thus, it would have been obvious to one of ordinary skill in the art to implement plurality of SR configurations, taught by Chou, into the SR configurations, taught by Lee, in order to implement a well-known feature of a pre-defined protocol and to … . In addition it would have been obvious to combine … and … in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.
Lee may not explicitly teach receiving, from the base station, downlink control information (DCI) including an index associated with an SR configuration.  However, Wang teaches receiving, from the base station, downlink control information (DCI) including an index1 associated with an SR configuration ([0082]: DCI index SR).


Dependent Claims
Claim 2, 3, 5, 6, 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US-20180132274), Wang (US-20160119940) in view of Chou (US-20130250828).
As to claim 2, 8: Lee teaches the method of claim 1.
Lee may not explicitly teach and wherein at least one of the plurality of SR configuration comprises an activated SR configuration.  However, Chou teaches, and wherein at least one of the plurality of SR configuration comprises an activated SR configuration ([0039]: eNB considers current loading and resources before sending SR configuration).
Thus, it would have been obvious to one of ordinary skill in the art to implement activated SR configurations, taught by Chou, into the SR, taught by Lee, in order to allocate resources according to load conditions. In addition it would have been obvious to combine Chou and Lee in a known manner to obtain predictable results as the 

As to claim 3, 9: Lee teaches the method of claim 2, 8, wherein the activated SR configuration is determined based on at least one of factors comprising: a UE type; downlink (DL) traffic queued in buffers at the base station; information related to previous UE connections to a network; previous data transmitted on an uplink from the UE; … ; and estimates of signalling load in the particular cell, or the cluster of cells, served by the base station.
Anderson may not explicitly teach current signalling load in a particular cell, or cluster of cells, served by the base station.  However, Chou teaches current signalling load in a particular cell, or cluster of cells, served by the base station ([0039]: eNB considers current loading and resources before sending SR configuration).
Thus, it would have been obvious to one of ordinary skill in the art to implement activated SR configurations, taught by Chou, into the SR, taught by Lee, in order to allocate resources according to load conditions. In addition it would have been obvious to combine Chou and Lee in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

As to claim 5: Lee teaches the method of claim 2.
([0038, 39]: sr-ConfigIndex feedback to eNB is information related to QoS requirement, traffic pattern history, UL buffer having user data, DRX configuration).
Thus, it would have been obvious to one of ordinary skill in the art to implement feedback, taught by Chou, into the SR, taught by Lee, in order to allocate resources according to QoS and traffic pattern history. In addition it would have been obvious to combine Chou and Lee in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

As to claim 6: Lee teaches the method of claim 5.
Lee may not explicitly teach wherein a change in at least one of the components causes the UE to transmit information related to the change to the base station, and receiving, from the base station, a reconfiguration message.  However, Chou teaches wherein a change in at least one of the components causes the UE to transmit information related to the change to the base station, and receiving, from the base station, a reconfiguration message ([0038, 39]: sr-ConfigIndex feedback to eNB is information related to QoS requirement, traffic pattern history, UL buffer having user data, DRX configuration).
Thus, it would have been obvious to one of ordinary skill in the art to implement feedback, taught by Chou, into the SR, taught by Lee, in order to allocate resources according to QoS and traffic pattern history. In addition it would have been obvious to combine Chou and Lee in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US-20180132274), Wang (US-20160119940), Chou (US-20130250828) in view of Wanstedt (US-20130308507) 
As to claim 4: Lee teaches the method of claim 3.
([0073]: configuration in response to scheduling info and load).
Thus, it would have been obvious to one of ordinary skill in the art to implement radio link reconfiguration, taught by Wanstedt, into the LTE communication system, taught by Lee, in order to implement a well-known feature of a pre-defined protocol and to properly respond to changes in the radio environment with reconfiguration of radio parameters. In addition it would have been obvious to combine Wanstedt and Lee in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim 29, 30, 31, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US-20180132274), Wang (US-20160119940), Chou (US-20130250828) in view of Tong (US-20160278108).
As to claim 29, 30, 31, 32: Lee teaches the method of claim 1, 7, 21, 25.
Lee may not explicitly teach wherein the DCI is used to change a parameter, wherein the SR is transmitted based on the changed parameter with the SR configuration, and wherein the parameter is associated with a physical uplink control channel (PUCCH) format.  However, Tong teaches wherein the DCI is used to change a parameter ([0113]), wherein the SR is transmitted based on the changed parameter ([0062]: SR transmitted by PUCCH), and wherein the parameter is associated with a physical uplink control channel (PUCCH) format ([0113]: DCI format transmits PUCCH format index).
Thus, it would have been obvious to one of ordinary skill in the art to implement PUCCH format index, taught by Tong, into the scheduling request, taught by Lee, in order to implement a well-known feature of a pre-defined protocol and to choose the PUCCH format for transmission of control information. In addition it would have been obvious to combine Lee and Tong in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG SUK OH whose telephone number is (571)270-5273.  The examiner can normally be reached on M-F 10a-6a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 5712727969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW C OH/           Primary Examiner, Art Unit 2466                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 PG-PUB [0074]: “network may indicate a change of SR configuration by providing SR configuration index in DCI/MAC CE”